
	
		II
		Calendar No. 1106
		110th CONGRESS
		2d Session
		S. 3662
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mr. Lieberman, from the
			 Committee on Homeland Security and
			 Governmental Affairs, reported the following original bill;
			 which was read twice and placed on the calendar
		
		A BILL
		To establish the Controlled Unclassified Information
		  Office, to require policies and procedures for the designation, marking,
		  safeguarding, and dissemination of controlled unclassified information, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Implementing the Controlled
			 Unclassified Information Framework Act of 2008.
		2.DefinitionsIn this Act:
			(1)Controlled
			 unclassified informationThe term controlled unclassified
			 information means information that—
				(A)is not classified
			 information, as that term is defined in section 1 of the Classified Information
			 Procedures Act (18 U.S.C. App.);
				(B)does not meet the
			 standards for National Security Classification under Executive Order
			 12958;
				(C)is pertinent to
			 the national interests of the United States or to the important interests of
			 entities outside the Federal Government; and
				(D)under a Federal
			 statute, executive order, Presidential memorandum, or regulation requires
			 protection from unauthorized disclosure, special handling safeguards, or
			 prescribed limits on exchange or dissemination.
				(2)Controlled
			 unclassified information frameworkThe term controlled
			 unclassified information framework means a set of policies and
			 procedures governing the designation, marking, safeguarding, and dissemination
			 of controlled unclassified information that originates in a Federal department
			 or agency, regardless of the medium used for the display, storage, or
			 transmittal of such information.
			(3)CouncilThe
			 term Council means the Controlled Unclassified Information Council
			 established under section 3(c).
			(4)Federal
			 department or agencyThe term Federal department or
			 agency—
				(A)means an
			 Executive agency, as defined in section 105 of title 5, United States Code, a
			 military department, as defined in section 102 of title 5, or the United States
			 Postal Service; and
				(B)does not include
			 the Government Accountability Office.
				(5)Information
			 Sharing CouncilThe term Information Sharing Council
			 has the meaning given that term in section 1016 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (6 U.S.C. 485).
			(6)United States
			 personThe term United States person has the meaning
			 give that term in section 101 of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801).
			3.Controlled
			 unclassified information framework
			(a)Controlled
			 unclassified information officeThere is established within the
			 National Archives and Records Administration a Controlled Unclassified
			 Information Office, which shall be headed by a Director, who shall be appointed
			 by, and report directly to, the Archivist of the United States.
			(b)Authorities and
			 responsibilitiesThe Archivist of the United States, acting
			 through the Director of the Controlled Unclassified Information Office,
			 shall—
				(1)in consultation
			 with the Council, develop and publicly issue the controlled unclassified
			 information framework and controlled unclassified information implementation
			 guidance (including appropriate recommendations to State, local, and tribal
			 governments, law enforcement agencies, and private sector entities for
			 implementing the controlled unclassified information framework) that are
			 consistent with this Act and the document issued by the President on May 7,
			 2008, entitled Designation and Sharing of Controlled Unclassified
			 Information (CUI), and any successor thereto;
				(2)establish
			 safeguarding and dissemination controls, and, upon a determination that
			 extraordinary circumstances warrant the use of additional controlled
			 unclassified information markings, authorize the use of such additional
			 markings;
				(3)establish and
			 serve as the chairperson of the Council and work with the members of the
			 Council to develop a consensus regarding the contents of the controlled
			 unclassified information framework;
				(4)for any aspect of
			 the controlled unclassified information framework relating to which the Council
			 is not able to reach a consensus, consult with the chairperson of the
			 Information Sharing Council;
				(5)establish,
			 approve, and maintain safeguarding standards and dissemination instructions for
			 controlled unclassified information, including specified dissemination
			 requirements proposed by the head of a Federal department or agency;
				(6)publish
			 controlled unclassified information safeguarding and dissemination standards
			 and instructions;
				(7)establish
			 standards for the designating of controlled unclassified information;
				(8)monitor
			 compliance by each Federal department or agency with controlled unclassified
			 information policy, standards, and markings;
				(9)establish
			 baseline training requirements and develop a Governmentwide controlled
			 unclassified information training program to be implemented by each Federal
			 department or agency;
				(10)provide
			 appropriate information regarding the controlled unclassified information
			 framework to Congress, State, local, and tribal governments, private sector
			 entities, and relevant experts;
				(11)advise the head
			 of each Federal department or agency on the resolution by the Council of
			 complaints and disputes among Federal departments or agencies concerning the
			 proper designation or marking of controlled unclassified information;
				(12)ensure that all
			 relevant documents regarding the controlled unclassified information framework,
			 including implementation guidance issued by the Archivist of the United States,
			 implementation guidance issued by the head of the Federal department or agency,
			 safeguarding and dissemination standards and instructions, specified
			 dissemination requirements proposed by the head of a Federal department or
			 agency under paragraph (5), and the annual report required under subsection
			 (j)(1), are made available on the website of the National Archives and Records
			 Administration in a timely manner; and
				(13)establish, in
			 consultation with any affected Federal department or agency, a process that
			 addresses enforcement mechanisms and penalties for improper handling of
			 controlled unclassified information.
				(c)Controlled
			 Unclassified Information Council
				(1)EstablishmentThere
			 is established as a subcommittee of the Information Sharing Council a
			 Controlled Unclassified Information Council.
				(2)MembersThe
			 head of each Federal department or agency that has a representative on the
			 Information Sharing Council and any other Federal department or agency
			 determined appropriate by the Archivist of the United States shall appoint a
			 representative to the Council, who may be the officer or employee appointed by
			 the head of the Federal department or agency as a member of the Information
			 Sharing Council.
				(d)Responsibilities
			 of the CouncilThe Council shall—
				(1)serve as the
			 primary advisor to the Archivist of the United States on issues relating to the
			 controlled unclassified information framework;
				(2)advise the
			 Archivist of the United States in developing procedures, guidelines, and
			 standards necessary to establish, implement, and maintain the controlled
			 unclassified information framework;
				(3)ensure
			 coordination among each Federal department or agency participating in the
			 controlled unclassified information framework;
				(4)advise the
			 Archivist of the United States on the resolution of complaints and disputes
			 among Federal departments or agencies about proper designation or marking of
			 controlled unclassified information; and
				(5)as appropriate,
			 consult with any other subcommittee of the Information Sharing Council,
			 Congress, State, local, and tribal governments, private sector entities, and
			 relevant experts.
				(e)Agency
			 responsibilitiesThe head of each Federal department or agency
			 that uses controlled unclassified information shall—
				(1)implement the
			 controlled unclassified information framework consistent with the
			 implementation guidance issued under subsection (b)(1);
				(2)publicly issue
			 guidance for the implementation of the controlled unclassified information
			 framework within the Federal department or agency, consistent with the
			 implementation guidance issued under subsection (b)(1);
				(3)designate an
			 appropriately qualified senior officer with the Federal department or agency as
			 the representative of the Federal department or agency on the Council;
				(4)implement a
			 controlled unclassified information training program for the Federal department
			 or agency, based on the Governmentwide training program established under
			 subsection (b)(9), and ensure all appropriate personnel understand controlled
			 unclassified information policies and procedures, and can apply them when
			 creating, disseminating, or safeguarding controlled unclassified information
			 material;
				(5)establish a
			 process that enables the Federal department or agency to address noncompliance
			 with or misuse of the controlled unclassified information framework within the
			 Federal department or agency (including a process that allows an officer or
			 employee of the Federal department or agency to challenge the use of controlled
			 unclassified information markings), and ensure management and oversight issues
			 or concerns can be resolved by the appropriate officer of the Federal
			 department or agency;
				(6)establish a
			 process within the Federal department or agency that, where appropriate,
			 promptly raises to the Archivist of the United States matters of concern
			 regarding the controlled unclassified information framework;
				(7)consistent with
			 the standards established under subsection (b)(7), and where appropriate,
			 develop tools to track and monitor the designation of controlled unclassified
			 information by employees and contractors of the Federal department or agency,
			 for the purpose of assessing compliance with and detecting the misuse of the
			 controlled unclassified information framework;
				(8)provide training
			 to officers and employees of the Federal department or agency on the controlled
			 unclassified information framework; and
				(9)ensure that, not
			 later than May 9, 2013, the Federal department or agency has fully implemented
			 the controlled unclassified information framework, consistent with policies,
			 guidance, and standards established by the Archivist of the United
			 States.
				(f)Implementation
			 of the controlled unclassified information frameworkIn carrying
			 out subsection (e), the head of a Federal department or agency shall ensure
			 that—
				(1)information is
			 designated as controlled unclassified information and includes an authorized
			 controlled unclassified information marking only if—
					(A)a statute
			 requires or authorizes such a designation and marking; or
					(B)the head of the
			 Federal department or agency, through a regulation, directive, or other
			 specific guidance to the Federal department or agency that has been submitted
			 to and approved by the Archivist of the United States and published on the
			 website of the National Archives and Records Administration, determines that
			 the information is controlled unclassified information based on criteria
			 established by the Archivist of the United States, in consultation with the
			 heads of Federal departments and agencies;
					(2)notwithstanding
			 paragraph (1), information is not designated as controlled unclassified
			 information—
					(A)to conceal a
			 violation of law, inefficiency, or administrative error;
					(B)to prevent
			 embarrassment to the Federal Government, a State, local, tribal, or territorial
			 government, any official, department, agency, or organization of the Federal
			 Government or a State, local, tribal, or territorial government, or any
			 organization;
					(C)to improperly or
			 unlawfully interfere with competition in the private sector;
					(D)to prevent or
			 delay the release of information that does not require such protection;
					(E)if the
			 information is required to be made available to the public; or
					(F)if the
			 information has already been released to the public under proper authority;
			 and
					(3)the controlled
			 unclassified information framework is administered in a manner that ensures
			 that—
					(A)information
			 sharing within the Federal Government and with State, local, tribal, and
			 territorial governments, the private sector, and the public is enhanced and
			 improved as a result of the implementation of the controlled unclassified
			 information framework;
					(B)all policies and
			 standards of the Federal department or agency for the designation, marking,
			 safeguarding, and dissemination of controlled unclassified information are
			 consistent with the controlled unclassified information framework and any other
			 policies, guidelines, procedures, instructions, or standards established by the
			 President, including in any Presidential memoranda or executive orders;
					(C)the controlled
			 unclassified information framework is implemented in a manner consistent with
			 applicable law, including Federal and State laws protecting the privacy rights
			 and other legal rights of United States persons;
					(D)the number of
			 employees and contractors of the Federal department or agency who have the
			 authority to designate information as controlled unclassified information is
			 limited appropriately;
					(E)controlled
			 unclassified information markings are not a determinant of public disclosure
			 under section 552 of title 5, United States Code (commonly referred to as the
			 Freedom of Information Act);
					(F)controlled
			 unclassified information markings are placed on archived or legacy material
			 whenever circulated, consistent with the controlled unclassified information
			 framework and any other policies, guidelines, procedures, instructions, or
			 standards established by the President, including in any executive memorandum
			 or executive order;
					(G)material that
			 contains controlled unclassified information and information that is not
			 controlled unclassified information, or that contains multiple categories of
			 controlled unclassified information, is marked accordingly by portions such
			 that those categorical distinctions are apparent; and
					(H)the controlled
			 unclassified information framework supersedes any policy or procedure relating
			 to the creation, control, and sharing of sensitive but unclassified information
			 issued by the Federal department or agency before the date of enactment of this
			 Act, except where otherwise provided by law.
					(g)Public access
			 to unclassified informationA Federal department or agency shall
			 make available to members of the public all controlled unclassified information
			 and other unclassified information in the possession of the Federal department
			 or agency that may be released under an appropriate request under section 552
			 of title 5, United States Code (commonly referred to as the Freedom of
			 Information Act).
			(h)Rule of
			 constructionNothing in this section may be construed to prevent
			 or discourage a Federal department or agency from voluntarily releasing to the
			 public any unclassified information that is not exempt from disclosure under
			 section 552 of title 5, United States Code (commonly referred to as the
			 Freedom of Information Act).
			(i)Congressional
			 access to unclassified informationThe right of Congress to
			 obtain access to and release unclassified information, including controlled
			 unclassified information, shall remain unimpeded by the provisions of this
			 Act.
			(j)Reporting and
			 oversight requirements
				(1)Annual
			 report
					(A)In
			 generalNot less frequently than once each year, the Archivist of
			 the United States shall submit to Congress a report on the implementation of
			 the controlled unclassified information framework.
					(B)ContentsEach
			 report submitted under subparagraph (A) shall include—
						(i)an
			 overall assessment on the implementation of the controlled unclassified
			 information framework by the Federal Government;
						(ii)an
			 assessment of the efforts by each Federal department or agency to implement the
			 controlled unclassified information framework;
						(iii)an estimate of
			 the costs and savings associated with the implementation of the controlled
			 unclassified information framework;
						(iv)a
			 description of the activities of the Council; and
						(v)recommendations
			 on how to improve the sharing of controlled unclassified information within the
			 Federal Government and with State, local and tribal governments.
						(2)Inspectors
			 GeneralNot later than 5 years after the date of enactment of
			 this Act, the Inspectors General of each Federal department or agency that is a
			 member of the Information Sharing Council and the Inspectors General of the
			 Environmental Protection Agency and Nuclear Regulatory Commission shall—
					(A)audit the
			 compliance of the applicable Federal department or agency with this Act and the
			 policies and procedures established under the controlled unclassified
			 information framework; and
					(B)submit a report
			 on the findings of the audit by the Inspector General under this paragraph
			 to—
						(i)the
			 Committee on Oversight and Government Reform of the House of
			 Representatives;
						(ii)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
						(iii)any other
			 committee of Congress with jurisdiction of the applicable Federal department or
			 agency, as appropriate; and
						(iv)the Archivist of
			 the United States.
						(k)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Archivist of the United States to carry out this Act—
				(1)$2,500,000 for
			 fiscal year 2009;
				(2)$2,500,000 for
			 fiscal year 2010;
				(3)$3,500,000 for
			 fiscal year 2011;
				(4)$3,500,000 for
			 fiscal year 2012; and
				(5)$2,500,000 for
			 fiscal year 2013.
				
	
		October 1 (legislative day, September 17),
		  2008
		Read twice and placed on the calendar
	
